Citation Nr: 1210760	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-42 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury to the feet.

2.  Evaluation of left shoulder strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

There were multiple other service connection claims granted and denied in the January 2009 decision, and the Veteran timely appealed the ratings assigned for the disabilities for which entitlement to service connection had been granted, as well as the denials of entitlement to service connection.  The RO issued a September 2009 statement of the case (SOC) continuing the denial of 16 claims and the Veteran filed a November 2009 VA Form 9, in which he checked the box (9A) indicating that he wanted to appeal all of the issue listed in the SOC.

However, after receiving a subsequent, November 2010 supplemental SOC (SSOC), the Veteran submitted a November 2010 VA Form 9 in which he checked the box (9B) indicating that he had read the SOC and SSOC and was only appealing the issues of entitlement to service connection for residuals of cold weather injuries to the feet and entitlement to a higher rating for left shoulder strain.  In the February 2011 statement of accredited representative in appealed case (VA Form 646), the Veteran's representative addressed only the issues of entitlement to service connection for cold weather injury residuals of the feet and entitlement to a higher rating for left shoulder strain.  In the October 2011 informal hearing presentation, the Veteran's representative argued that the first Form 9 was binding and the second Form 9 was merely a statement with no effect.  The Board finds, however, that because the Form 9 contemplates that the Veteran has read a SSOC in addition to a SOC and is only appealing the listed issues, and the Veteran filed his second Form 9 after receiving the November 2010 SSOC, his second Form 9 reflects his desire to withdraw the appeal as to the remaining issues.  In this regard, the Board notes that, in Evans v. Shinseki, 25 Vet. App. 7, superseding 24 Vet. App. 292 (withdrawn) (2011), the Court concluded that reconsideration of its earlier decision was warranted based upon VA's "compelling argument" that the prior opinion, read broadly, held that VA waives its ability to dismiss claims if a claimant uses VA Form 9 and checks Box A of Block 9, indicating that he wishes to appeal all issues listed in the SOC, and must adjudicate all issues listed in the SOC even where the evidence of record may also indicate that the claimant wished to limit his appeal to certain issues.  The Court consequently withdrew its earlier decision and issued a more narrow decision in its stead.  Id.  In this case, the above evidence reflects that the Veteran wished to limit his appeal to certain issues, in a manner analogous to filing a Form 9 as to all of the issues listed in a SOC and then withdrawing the appeal as to some of them at a Board hearing.  Consequently, the Board has only listed on the title page the issues that the Veteran has indicated he is appealing and considers the remaining issues to be withdrawn.

The Veteran also requested a Board videoconference hearing in the November 2010 Form 9.  The hearing was scheduled for July 6, 2011, but the Veteran did not report for the hearing and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Residuals of cold weather injury did not manifest in service or thereafter and the Veteran does not have a disability due to cold weather injury in service.

2.  Left arm range of motion is not limited to the shoulder level and there is no impairment of the humerus, clavicle or scapula or ankylosis of scapulohumeral articulation.


CONCLUSIONS OF LAW

1.  Residuals of cold weather injury to either foot were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a rating higher than 10 percent for left shoulder strain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for a higher rating for left shoulder strain, this claim arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, no additional notice was required with regard to this claim.

As to the cold weather injury residual claims, in an April 2008 pre-discharge letter, the RO notified the Veteran of the evidence needed to substantiate his service connection claims as part of the BDD program.  The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded multiple VA examinations.  For the reasons stated below, those examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for residuals of cold weather injuries to the feet and for a higher rating for left shoulder strain are thus ready to be considered on the merits.

Analysis

Service Connection

As an initial matter, the Board notes that the Veteran does not claim that his cold weather injury residuals are due to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection under the above principles, a Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  The Veteran has not met this requirement in this case, for the following reasons.

In his written statements, including his January 2011 response to the SSOC, the Veteran indicated that he suffered cold weather injury to each foot in February 1991, and that the pain has been continuous since that time and more prevalent in cold weather.  He was unable to keep his feet warm and dry and stay out of the cold as advised because he was an infantryman and his duties seldom allowed him to stay indoors.  He did not continue to seek medical help because that was looked down on by many.  In his November 2010 VA Form 9, the Veteran indicated that living in a mild climate helps alleviate the effects of the cold weather injury, but when the temperature drops below 40 degrees, his feet become extremely cold sensitive.

A February 1991 screening note of acute medical care indicated a chief complaint of "CWI?", i.e., possible cold weather injury.  The note indicated that the Veteran complained of pain in both feet, and stated that his feet had been hurting for one week.  He indicated that his feet and toes were numb and had a stinging pain.  On examination, the skin was warm and dry to the touch, with capillary refill in two second, and normal sensation.  The assessment was normal examination, possible resolving chillbains.

On the September 1991 airborne examination, the feet were normal, and the Veteran indicated on the contemporaneous report of medical history that he did not have foot trouble.  On the September 1996 post deployment screening, the Veteran described his health as excellent, indicated he did not have any rash, skin infection, or sores, and indicated that he did not have any condition that limited his ability to perform his primary military job that had not been medically evaluated.  On the November 2006 pre-deployment health assessment, the Veteran indicated that his health in general was good, and no referrals, including for dermatologic or orthopedic were indicated.  

On the June 2008 pre-discharge VA examination, the Veteran indicated that he developed a cold weather injury in 1990 while he was in Alaska field training exercise.  He was out in the cold for two hours without any heat, which he developed burning pain in his toes, bilateral feet and was treated by warming up.  Since that time, according to the Veteran, he gets burning in his toes with any cool, cold, or damp weather, treats it by warming.  On examination, the skin, including appendages, had normal texture and turgor.  The examiner indicated that the only objective findings with regard to the feet were moderate pes planus with positive tenderness on palpation of the metatarsophalangeal joints, and capillary refill of less than two seconds of each foot.  The Achilles tendons were aligned.  The diagnoses included history of cold weather injuries of the bilateral feet.  The examiner indicated that the medical records were reviewed.

On the January 2010 cold weather injury protocol examination, the claims file was not available for review.  However, there is no claims file since this is a virtual case.  Regardeless, the examiner recounted the Veteran's statements regarding his in-service cold weather injuries to the feet while on a field training exercise in Alaska.  After an hour and a half, he developed numbness and tingling in his feet, he went home and was seen by medics and sent home on quarters for two days.  He had no acute loss of digits, no blistering, and no acute medical treatment.  With regard to current symptoms, the Veteran indicated he was sensitized to cold weather or air conditioning, but was able to function during a recent cold spell in Texas.  The only symptoms noted by the Veteran were recurrent numbness and tingling of both feet with exposure to cold weather.  The Veteran also noted aching and stiffness of both great toes related to surgery and unrelated to cold weather injury.  Examination findings were normal with regard to carriage, gait, posture, skin color, edema, temperature, atrophy, texture, ulceration, hair growth, fungus, scars, nails, motor, sensory, and deep tendon reflexes.  Skin was dry rather than moist, and the only orthopedic abnormalities were decreased range of motion of the metatarsophalangeal joints of both toes consistent with prior surgery.  Distal pulses were 2+ and equal without vascular insufficiency.  The only diagnosis was cold weather exposure, both feet; normal examination.

The Veteran is competent to testify to his in-service cold weather exposure and the symptoms he has experienced, but that testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the Veteran's testimony that his feet were exposed to the cold in service and he experienced pain and numbness at that time to be credible.  However, his testimony that he has experienced these symptoms continuously since his cold weather exposure is contradicted by his statement on the September 1991 report of medical history in connection with the airborne examination that he did not have foot trouble.  The Board finds that the contemporaneous statement is of greater probative value than the later statements made during the course of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Veteran's statements as to continuity of his foot symptomatology after cold weather exposure, specifically, pain and numbness, is therefore not credible.

Regardless of the lack of credibility of the lay evidence, multiple health care professionals confronted with these symptoms have found that they were not indicative of residuals of cold weather injury.  Rather, the February 1991 in-service examiner and June 2008 and January 2010 VA examiners each concluded that examination was normal even considering the Veteran's report of pain and numbness, with only a history of cold weather exposure noted on the post service examinations.  Thus, the trained health care professionals have found a lack of disability due to cold weather injury in service.  To the extent that the the lay pleadings are competent, they are outweighed by the examination findings of the trained health care professionals who conducted the June 2008 and January 2010 VA examinations.

The Board also finds that those examinations were adequate because, notwithstanding the lack of claims file (which does not exist) review by the January 2010 VA examiner, the examiners recounted their normal examination findings in sufficient detail to enable the Board to make a fully informed evaluation, and rendered their diagnoses after considering the Veteran's medical history including his in-service cold weather exposure.  

The weight of the evidence this reflects that the Veteran does not have a disability due to cold weather injury in service.

For the reasons stated above, the preponderance of the evidence reflects that the Veteran does not have a disability that is due to cold weather injury in service.  The benefit of the doubt doctrine is therefore not for application, and the claim for entitlement to service connection for residuals of cold weather injuries to the feet must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Higher Rating for Left Shoulder Strain

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's left shoulder strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5201-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5024 applies to tenosynovitis, and a note following DC 5024 provides that diseases under DCs 5013 and 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative.  DC 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of the joint.  DC 5201 is the diagnostic code applicable to the shoulder joint, and provides that, with regard to the minor joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating.  The Veteran is right handed, and his left shoulder is therefore the minor joint.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On the June 2008 VA pre-discharge examination, the Veteran indicated that he experienced constant pain in the left shoulder, denied any dislocation, subluxation, inflammatory arthritis or prosthesis.  Activities of daily living remained intact and there were no limitations or effects of the left shoulder strain on the Veteran's daily activities and occupation.  On examination of the left shoulder, there was no ankylosis, and range of motion was not affected by habitus or other factors. The only objective findings with regard to the shoulders were positive tenderness on palpation bilaterally.  Range of motion was flexion to 180 degrees with 3/10 pain at 180 degrees, abduction 180 degrees bilateral with 3/10 pain at 180 degrees, external rotation 90 degrees with pain from 10 degrees to 0 degrees, and internal rotation to 90 degrees.

With regard to the musculoskeletal system generally, the examiner indicated that muscle strength was equal bilaterally, that there was no change in range of motion and no further pain, no weakness or increased pain detected during repetitive
movements or when resistance was applied to the joints during the examination.  The examiner also wrote that, with regard to additional limitation of joint function, pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance and incoordination "may additionally limit joint function when the veterans is removed from this sphere of physical exam.  However I cannot determine, without resort to mere speculation, whether any of these factors cause additional functional loss in the Veterans personal environment."

A May 2008 Monroe Health Clinic at Darnall Medical Center at Fort Hood treatment note indicated that the Veteran complained of left shoulder pain in the acromioclavicular joint when actively and passively moved, which slowly worsened when extended activity, caused difficulty lying on the side, and was increased by raising the arm above the shoulder level forward, to the side, reaching around the back, and lifting an object.  On examination, there was tenderness on palpation of the shoulder, pain was elicited by motion of the shoulder and during an impingement test of the shoulder.  Specifically, there was pain on active abduction at 45 degrees and on active adduction at 40 degrees.

An October 2008 VA treatment note indicated that the Veteran complained of chronic pain in the left shoulder.  On examination, there was left shoulder tenderness when raising his arm up, but no limitation of motion.  The assessment was left shoulder arthralgia.  A January 2009 VA treatment note indicated that the Veteran complained of pain in the left shoulder not relieved with Etodolac.  On examination, there was tenderness in the anterior shoulder, mild limitation on raising of the arm, and normal abduction and adduction.  The assessment was left shoulder pain and an X-ray was ordered.  A January 2009 VA X-ray report indicated that subacromial space and glenohumeral relationship were maintained and there were no fractures or dislocations identified.  The impression was unremarkable left shoulder.  A March 2009 VA treatment note indicated that the Veteran complained of chronic left shoulder pain and indicated that massage relieved the pain.  The Veteran also indicated that a shoulder MRI was performed less than a year previously at the Darnall Medical Center, and showed a rotator cuff tear.  Examination of the left shoulder showed tenderness in the anterior shoulder, mild limitation of arm raising, and normal abduction and adduction.  The assessment was left shoulder pain and the normal January 2009 shoulder X-ray was noted.  

On the January 2010 VA orthopedic examination, the examiner noted the January 2009 normal left shoulder X-ray.  He also noted, "X-RAY study shows an MRI of the left shoulder, 07/2009, showing a partial tear of the rotator cuff tendon with minimal spurring seen along the inferior margin of the AC joint."  The Veteran complained of residual pain with weightlifting such as military press and bench press.  There was no evidence of heat, redness, swelling, or tenderness of the left shoulder.  Medication for pain (Advil) was only noted in connection with the right knee.  The Veteran has had no acute flare-ups of his joint disease since service requiring emergency room management or causing acute incapacitation.  The Veteran had not taken any sick leave because of the left shoulder in the past 12 months.  On examination, left shoulder range of motion was forward flexion 0 to 170 out of 180 degrees, abduction 0 to 170 out of 180 degrees with mild discomfort, and internal and external rotation were intact.  The examiner noted objective evidence of pain in the left shoulder at extremes of range of motion with abduction and forward flexion.  The examiner noted that there was no evidence of heat, redness, swelling, or tenderness involving the shoulder, and that the Veteran exhibited muscle hypertrophy consistent with advanced body building and
Muscular hypertrophy of the shoulder girdle inconsistent with a deficiency involving the shoulder joints.  Neither ankylosis nor inflammatory arthritis was present.   The examiner indicated that no additional limitations were noted with three repetitions of movement during the physical examination that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  The diagnosis was partial tear rotator cuff tendon, left shoulder, with minimally limited range of motion.

The above evidence reflects that the Veteran is not entitled to a rating higher than 10 percent for left shoulder strain under any potentially applicable diagnostic code.  His range of motion has not been limited to a degree where it more closely approximated limitation of motion of the arm at the shoulder level, which would warrant a 20 percent rating under DC 5201.  Rather, when specific range of motion figures were given, as on the June 2008 VA pre-discharge examination and January 2010 VA orthopedic examination, flexion, abduction, and adduction were at or near normal.  Moreover, the October 2008 VA treatment note indicated there was no limitation of motion and the January and March 2009 VA treatment notes indicated that there was only mild limitation on raising of the arm, but normal adduction and abduction.

With regard to the DeLuca factors, there were multiple indications of the point during range of motion at which there was pain.  For example, the June 2008 VA examiner indicated there was pain at 180 degrees of flexion and pain from 10 to 0 degrees on external rotation, the May 2008 Monroe Health Clinic at Darnall Medical Center at Fort Hood note indicated that there was pain on abduction at 45 degrees and adduction at 40 degrees, and the January 2010 VA examiner indicated that there was pain in the left shoulder at the extremes of range of motion with abduction and forward flexion.

However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the limitation of motion at the shoulder level warranting a 20 percent rating under DC 5201.  Rather, the June 2008 VA examiner indicated that there was no change in range of motion and no further pain, no weakness or increased pain detected during repetitive movements or when resistance was applied to the joints during examination.  Similarly, the January 2010 VA examiner indicated that no additional limitations were noted with three repetitions of movement during the physical examination that were related to pain, fatigue, incoordination, weakness, or lack of endurance.

None of the other medical evidence indicates that the pain experienced by the Veteran results in additional limitation more nearly approximating limitation of motion of the arm at the shoulder level.  The June 2008 VA examiner did write that, with regard to additional limitation of joint function, that the DeLuca factors may additionally limit joint function outside of that examination, but that he could not determine, without resort to mere speculation, whether any of these factors cause additional functional loss in the Veteran's personal environment.  This statement does not provide a basis for any higher rating.  The VA examiner's inability to state whether there could hypothetically be any limitation by the DeLuca factors outside of the examination was irrelevant to the question at hand, which was whether there was additional limitation of function caused by the DeLuca factors on examination.  The examiner's statement, which recited an inability to give an opinion as to limitation outside of the examination, provides neither positive nor negative support for a higher rating under the DeLuca factors.  Cf. Fagan, 573 F.3d at 1289 ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection") (citations omitted).  Nor did the examiner's statement run afoul of the Court's holding in Jones v. Shinseki, 23 Vet.  App. 382 (2009), which applies to situations in which the Board seeks to rely on an examiner's conclusion that an etiology opinion would be speculative.  There is no such reliance in this case, and the June 2008 and January 2010 examinations were adequate because the they were based on consideration of the Veteran's prior medical history and also described the left shoulder strain in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.  There is thus no basis for a higher rating based on the DeLuca factors.
 
There is also no basis for a higher rating under any potentially applicable diagnostic code.  There was no ankylosis, and the normal X-ray findings reflect that there was no impairment of the humerus, clavicle, or scapula.  The January 2010 VA examiner referred to a July 2009 left shoulder MRI.  This conflicts with the Veteran's statement in March 2009 that a shoulder MRI was performed less than a year previously at the Monroe Clinic at Darnall Medical Center at Fort Hood.  There does not appear to be either a July 2009 MRI report or an MRI report within a year prior to the March 2009 VA treatment note in the record.  However, even assuming that the January 2010 VA examiner's description of an MRI showing partial tear of the rotator cuff tendon with minimal spurring along the inferior margin of the acromioclavicular joint is accurate, such a tear does not warrant a higher rating under any of the potentially applicable diagnostic codes referenced above.

The Board has also considered the Veteran's statements.  In his November 2010 VA Form 9 and January 2011 statement, the Veteran wrote that he still had pain in his shoulder, that his daily activities had been altered due to this pain, for which he took Tylenol and Codeine, and that some days he was able to lift his arm to shoulder level and other days he was unable to do so.  He argued that his rating should not be reduced because the examination happened to be on a day when he was able to lift his arm to shoulder level.  The Veteran is competent to testify as to the pain he experiences and his inability to lift his arm to shoulder level some days.  His statement that his left shoulder strain altered his daily activities conflicts with the June 2008 VA examiner's statement that the Veteran's activities of daily living remained intact, a conclusion apparently based on the Veteran's statements.  The Board finds that the Veteran's statements made to the June 2008 VA examiner in this regard are more credible than those made during the course of an appeal for compensation benefits.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the Board finds that the repeated examination findings by trained medical professionals during the appeal period indicating that the could lift his left arm above shoulder level, even with pain, is of greater probative value in determining the appropriate rating than his statements indicating that he could not do so on some days.  The Board thus finds that the Veteran's left shoulder strain does not limit his activities of daily living or motion of his left arm to the extent that a higher rating is warranted under the above discussed diagnostic codes.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left shoulder strain are fully contemplated by the applicable rating criteria.  The criteria contemplate limitation of motion on range of motion testing as well as functional limitation caused by pain and the other DeLuca factors, along with impairment of the humerus, clavicle, and scapula.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  To the extent that the rotator cuff tendon tear or any other symptoms are not contemplated by the criteria, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The June 2008 VA examiner indicated that the activities of daily living remained intact and there were no effects of the left shoulder strain on daily activities and occupation and the Veteran indicated to the January 2010 VA examiner that he had not taken any sick leave because of the left shoulder in the past 12 months.  Therefore, referral for consideration of an extraschedular rating for left shoulder strain is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left shoulder strain symptoms do not more nearly approximate the criteria for a rating higher than 10 percent for left shoulder strain.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for residuals of cold weather injury to the feet is denied.

A rating higher than 10 percent for left shoulder strain is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


